Citation Nr: 1602102	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  07-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a pelvic fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from July 1978 to December 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  However, jurisdiction of the Veteran's claims file is currently with the RO in Atlanta, Georgia. 

In July 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the Atlanta RO. A transcript of the hearing is of record. 

In September 2009, November 2012, June 2013, and February 2015, the Board remanded the Veteran's claim for additional development.  In a May 2015 rating decision, service connection was separately granted for neuropathy to the anterior tibial, internal popliteal and posterior tibial nerves of the left lower extremity (10%) and for neuropathy to the internal popliteal and posterior tibial nerves of the right lower extremity (10%).  In a May 2015 supplemental statement of the case, a 10 percent rating for residuals of a pelvic fracture was continued.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system


FINDING OF FACT

Throughout the time period on appeal, the residuals of the Veteran's pelvic fracture has been manifested by limitation of extension of the thigh to more than five degrees.  There has been no evidence of limitation of flexion to 45 degrees, hip ankylosis, limitation of abduction of the hip such that motion is lost beyond 10 degrees, flail joint, impairment of the femur with nonunion, fracture of the surgical neck of the femur, or other nonunion of the femur (separate from his already service connected left femur disability).  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a pelvic fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Here, any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was properly notified in February 2004 and March 2006 letters.  
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several adequate examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

An April 2004 QTC examination report reflects that the symptoms related to the residuals of a pelvic fracture are constant pain, which the Veteran described as occurring constantly.  The current treatment is Lortab.  The functional impairment as reported by the Veteran was difficulty moving, standing, and sitting.  His condition did not result in any last work. Physical examination showed that there was no generalized muscle weakness or generalized muscle wasting.  There was hip joint involvement.  X-rays were undertaken and revealed an old healed trauma with deformity of the right superior and inferior pubic rami.  The diagnosis was status post pelvic fracture with residuals of fracture deformity.  

A December 2006 VA examination report reflects that the Veteran complained of pain in the pelvis, occasionally his left lower extremity gives way, and left hip swelling.  He stated that he fatigues easily and his endurance is diminished, particularly in the aspect of walking.  He uses medications, heating pads and bed rest for treatment.  He has approximately two flare ups per week that last approximately a day.  These do cause him to leave his job.  These tends to be brought on particularly if his employment requires lateral work or prolonged standing.  During these times of flare-ups, he has to be off his feet and be on bed rest, and he is unable to continue with his job that day.  He denied any dislocation or subluxation in the hips or in the pelvis region.  The condition affects his usual occupation in that he is a self-employed plumber and frequently has to leave a job because of the severe pain.  In respect to his daily activities, it restricts his ability to walk and he wears the outside of his left shoe faster than the right shoe.  

Physical examination revealed that on inspection of the pelvis, there was obvious asymmetry.  There was definite asymmetry of the buttocks.  Anteriorly, the pin tracts were well healed; however, the right superior pin tract did result in a deeper more palpable scar.  Measurement of the lower extremities revealed a two centimeter discrepancy in the left leg.  Range of motion testing revealed right hip flexion from 0 to 115 degrees, extension from 0 to 20 degrees, external rotation from 0 to 40 degrees, internal rotation from 0 to 20 degrees, and abduction from 0 to 30 degrees.  Left hip flexion from 0 to 100 degrees, extension from 0 to 15 degrees, external rotation from 0 to 20 degrees, internal rotation from 0 to 10 degrees, and abduction from 0 to 40 degrees.  Passive range of motion was nontender/nonpainful.  Following repetitive use of the right hip, he had no pain, fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation of motion with repetitive use.  Palpation of the pelvis revealed no pain.  The Veteran has a limp favoring the left side and obviously is compensating for a leg length discrepancy.  Evaluation of the shoe-wear does reveal a decrease in wear of the left lateral heel.  His gait did appear to be a normal heel strike gait.  X-rays revealed that the hip joints appeared normal in their alignment and there was no overt arthritis in the hip joints.  

The diagnosis was a well-healed left pelvis fracture involving the right superior and inferior pubic rami, the left sacral ala with residual pelvic obliquity, and asymmetry resulting in functional impairment of the left lower extremity.  The examiner was unable to quantify the extent if any and in which degree if possible the range of motion or joint function was additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use because the pelvis is a ring and is not a specific functional moving joint.  He believed that the Veteran was severely limited with his activities of daily living and his usual occupation as a plumber in that his flare ups associated with his job cause significant pain and loss of work.

VA medical records reflects that the Veteran was assessed with pelvic vertical shear fracture with resultant leg length discrepancy.  He was to be referred for a shoe lift of 3/4 inch.  

At the July 2009 Board hearing, the Veteran testified that he often lost time from work as a plumber due to his disability as he needs to lay down.  His left side is shorter than his right side.  He cannot twist around.  He stated that he is always tilted over to the left side.  He also stated that it was painful on bending.  

A September 2009 VA examination report reflects that the Veteran's current treatment consisted of pain medicine, Lortab, and a shoe lift, which he does not use since it is not helpful.  He experiences flare ups with standing and physical activity.  The increased pain secondary to the flare ups is improved with pain medicine and rest and may last two to twenty four hours.   He also notes episodes of incapacitation once or twice a month associated with physical activity and last tow to twenty four hours.  The episodes improve with bedrest and pain medicine.  He rates his daily pelvis pain at 5/10 and flare up pain at 10/10.  The functional impairment is limited ability to walk, stand, climb or run.  The impact of his service connected disabilities significantly limit his ability to perform the duties of his profession as a plumber.  On physical examination, leg length from the anterior superior iliac spine to the medial malleolus was 89 centimeters on the left and 89 centimeters on the right.  His posture was slightly flexed at the waist and his gait was antalgic.  His shoes did not show any abnormal weight bearing.  He did not require any assistive device or corrective shoes for ambulation.  

Pelvis examination revealed that there was mild sacroiliac tenderness with palpation.  There was no current muscle spasm.  The left hip flexion was 0 to 70 degrees with pain at 70 degrees, extension was 0 to 5 degrees with pain at 5 degrees, internal rotation was 0 to 20 degrees with pain at 20 degrees, and external rotation was 0 to 30 degrees with pain at 30 degrees.  The pelvis motion and function are not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination following three repetitive uses.  X-rays revealed a deformity of the right pelvic bone due to old healed fractures of the superior and right inferior pubic rami.  Deformity of the left sacral ala was also present.  The impression was old healed fractures of the left sacrum and right pubis.  The diagnosis was pelvic fracture with external fixation.  The examiner commented that the Veteran's service connected elbow, femur, knee, pelvis, and ankle disabilities significantly impact his ability to perform the routine activities of his current profession of plumber-and that he has limited ability to stand, walk, kneel, climb, or run due to his pelvis, left femur, left knee, and left ankle disability.  His combined conditions would have an impact on his ability to perform physical work that involves standing, walking, lifting, etc. and may impact his ability to do sedentary work if he had to use his left hand (dominant hand) regularly as well as have difficulties with sitting due to his left femur and pelvis conditions.

A January 2010 VA examination report reflects that the Veteran reported difficulties with walking, standing, bending, kneeling, crawling, standing on ladders, and lifting associated with his job as a plumber and handyman.  He can only lift up to 50 pounds and can stand no more than 50 minutes.  With regard to activities of daily living, he has difficulty climbing stairs, vacuuming, dressing himself, taking out the trash, walking, shopping and gardening due to his pelvis condition and other disabilities.  The Veteran experiences flare ups with standing and physical activities.  The flare ups may last two to twenty four hours.  The increased pain secondary to the flare ups is improved with pain medicine and rest.  The Veteran rated his daily pelvis pain as 5/10 and flare up pain at 10/10.  

Physical examination revealed that the Veteran walked with a slight limp.  It should be noted that he is using a lift on his left shoe to equalize a leg length discrepancy secondary to the pelvic fracture.  Range of motion of the right hip was flexion 0 to 125 degrees, extension 0 degrees, abduction 0 to 40 degrees, adduction 0 to 30 degrees, internal rotation 0 to 5 degrees, and external rotation 0 to 30 degrees.  On the left hip flexion was 0 to 110 degrees, extension 0 degrees, abduction 0 to 45 degrees, adduction 0 to 15 degrees, internal rotation 0 to 10 degrees, and external rotation 0 to 40 degrees.  On the left side there was minimal restriction.  Thus, his hips have substantially normal range of motion. The ranges of motion were done three times for each hip and there was no evidence of pain weakness instability or incoordination.  Hence he had no additional loss of motion with repeated testing. The impression was pelvic fracture.  The range of motion of the hips remains within normal limits. There is no evidence of a flexion contracture, ankylosis or flail joints.  

The examiner commented that the Veteran's employability is impacted by his condition, that is to say although he can be employed and is employed he had to change occupations.  He has difficulty going up ladders, difficulties with walking, standing, bending, kneeling, crawling, standing on ladders, and lifting associated with his job.  Hence there is some impact on his employability relative to his service-connected disabilities.

A February 2013 VA examination report reflects that the Veteran stated that he has pain that radiates down both of his legs from the outside of the hips to the front of the knees.  He has no specific treatment other than pain pills and muscle relaxants.  He does not report flare-ups.  Range of motion testing revealed right and left hip flexion to 125 degrees or greater with no objective evidence of painful motion and extension to greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Repetitive use testing with three repetitions revealed no additional limitation in range of motion.  He did not have any functional loss and/or functional impairment of the hip and thigh.   The Veteran did not have localized tenderness or pain to palpation for joints/soft tissue of either hip.  Muscle strength testing was 5/5, normal strength.  X-rays revealed that arthritis was documented and a mild suggested leg length discrepancy.  The examiner noted that the Veteran's hip condition impacted his ability to work.  As described, the Veteran last worked two years ago and he was a plumber for ten years.  Before that he worked for fourteen years in hardware and was on his feet a lot.  He stopped work because of the economy and cancer surgery and he broke his left arm.  

An August 2013 VA DBQ report reflects that the examiner reviewed the conflicting evidence of record and opined that the Veteran leans slightly to the left, he has no loss of hip motion and no muscle injury.  Left leg length is 1 centimeter shorter than the right based on x-ray scanogram.  

In a July 2015 statement, the Veteran essentially remarks that he has a short leg as a residual of his pelvic fracture, which can be somewhat corrected with a shoe lift.  

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating musculoskeletal disorders based on limitation of motion, a higher rating will be considered when evidence demonstrates further functional loss due to pain.  38 C.F.R. §§ 4.40 and 4.45. The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

With a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Pursuant to 38 C.F.R. § 4.67 (2015), the variability of residuals following pelvic bone fractures necessitates rating on specific residuals, faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine, muscle spasm, mild to moderate sciatic neuritis, peripheral nerve injury, or limitation of hip motion.   

The residuals of the Veteran's pelvic fracture have been rated under Diagnostic Code 5299-5251.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Code 5251 allows for a maximum 10 percent disability for thigh extension limited to five degrees.  As such, a higher rating under this diagnostic code is not for application.

Entitlement to a rating in excess of 10 percent may only be demonstrated based additional limitation of motion or other specific clinical findings.  In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from zero to 125 degrees, and that normal hip abduction is from zero to 45 degrees.

Under Diagnostic Code 5250, ratings are available for ankylosis, which is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  However, the medical evidence consistently shows that the Veteran has been able to demonstrate considerable motion in the hips, and no ankylosis has been shown by the evidence of record.   As such, DC 5250 is not applicable.

The Board has also considered the applicability of other potentially applicable diagnostic codes.  Diagnostic Code 5252 allows for a 10 percent rating if thigh flexion is limited to 45 degrees, 20 percent if thigh flexion is limited to 30 degrees, 30 percent if thigh flexion is limited to 20 degrees, and 40 percent if thigh flexion is limited to 10 degrees.  Diagnostic Code 5253 allows for ratings for thigh impairment with limitation of abduction, adduction, or rotation.  Diagnostic Code 5254 provides for an 80 percent rating for hip flail joint.  Diagnostic Code 5255 addresses femur impairment with malunion and allows for a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and a 30 percent disability with marked knee or hip disability. 38 C.F.R. § 4.71a. Diagnostic Code 5255 also provides for higher ratings for fracture of the shaft or anatomical neck of the femur with nonunion or fracture of the surgical neck of the femur with false joint.  The medical evidence does not indicate the Veteran's residuals of pelvic fractures has resulted in limitation of flexion to 45 degrees or less, nor does the evidence show any impairment of limitation of abduction, adduction, or rotation; a flail joint; or impairment of the right femur.  (The Veteran is already separately service connected for impairment of the left femur.)  Thus, Diagnostic Codes 5252, 5253, 5254, and 5255 are inapplicable.  

Although Diagnostic Code 5054 pertains to pain and limitation of the hip, it is applicable after a hip replacement.  Here, however, the evidence does not show that the Veteran had hip replacement surgery at any period during the appeal.  Thus, this Diagnostic Code does not apply.  38 C.F.R. § 4.71a.  

While the Veteran's representative asserts that consideration of a separate rating under the applicable Diagnostic Code for muscle impairment is warranted, the Board finds no evidence that the Veteran has a muscle injury or muscle disability due to his service-connected residuals of a pelvic fracture.  In fact, the only time that the Veteran's muscles have been addressed have shown that muscle strength testing was 5/5, which is normal strength.  In fact, the August 2013 examiner who completed the DBQ specifically found that there was no muscle injury.  Moreover, the Veteran's complaints fail to suggest that he is impaired by any muscle symptoms.  Thus, the Board finds no basis in which a separate disability rating based on the criteria for a muscle disability would be warranted.   

The Board notes that the additional limitation that the Veteran experiences due to pain, weakness, lack of endurance, fatigability, and incoordination on repetition was accounted for by the VA examiners when determining his range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that he has more limitation of motion than that found at his VA examination.  The Board has considered and is sympathetic to the Veteran's statements that the pain reduces his mobility, and, while he can subjectively and competently report his pain with accuracy and is credible in doing so, the Board finds that the clinicians are best trained to determine the nature and extent of any loss of motion in degrees and loss of function, as such requires medical training that he has not been shown to possess.  In this case, despite the pain, testing shows that the Veteran has a range of motion which is far greater than required for an increased rating.  In fact, as noted above, the range of motion testing fails to support a 10 percent rating under either Diagnostic Code 5252 or 5253.  Thus, an increased rating for limitation of motion based upon the DeLuca criteria is not warranted, and the currently assigned 10 percent rating is appropriate for the Veteran's service-residuals of a pelvic fracture.  

With regard to the criteria for rating leg length discrepancy, 38 C.F.R. § 4.71a, DC 5275, provides a 10 percent rating for shortening of the lower extremity between 1 1/4 and 2 inches.  Here, however, the Board finds that the Veteran's 1 centimeter left leg shortening (as noted in an August 2013 DBQ report) does not satisfy the criteria for a separate compensable rating under Diagnostic Code 5275.

Lastly, the Board notes that the Veteran was granted separate disability ratings for neurological impairments as a residual of his service-connected pelvic fractures in a May 2015 rating decision.  He has not appealed the initial disability ratings assigned, and there is no evidence that service connection for an additional neurological disability is warranted. 

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria reasonably describe the Veteran's disability level and symptoms.  The rating criteria provides higher ratings for more severe impairment, which has not been demonstrated by the evidence of record.  The competent evidence does not show that residuals of pelvis fracture causes marked interference with employment, requires frequent hospitalizations, or otherwise produces impairment unrecognized by the Schedule.  Thus, his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Thus, no basis for referring this appeal for an extraschedular consideration is presented in this case.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a pelvic fracture is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


